      Case 1:20-cr-00284-WMR-RDC Document 21 Filed 07/28/20 Page
                                                            FILED 1INofOPEN
                                                                        20 COURT

ORIGINAL
                                                                       JAMES N. H44TEN Clerk

                                                                     ________-       Deputy Clerk
                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION


     UNITED STATES OF AMERICA
                                                Criminal Indictment

     BAMIDELEMURAINA                            No.     1:20 CR284
     GABRIEL MUTAMBO KALEMBO


  THE GRAND JURY CHARGES THAT:

                                 Count One
               (Money Laundering Conspiracy —18 U.S.C.          § 1956(h))
     1. Beginning on a date unknown, but from at least on or about February 12,
  2020, ai-td continuing through at least in or about May 2020, in the Northern

  District of Georgia and elsewhere, the Defendants, BAMIDELE MURAINA and
  GABRIEL MUTAMBO KALEMBO, did knowingly combine, conspire,
  confederate, agree, and have a tacit understanding with each other and other

  persons known and unknown to the Grand Jury, to commit the following
  offenses against the United States:
        (a) to knowingly conduct arid attempt to conduct financial transactions

           affecting interstate and foreign commerce, which involved the proceeds
           of specified unlawful activity, that is, wire fraud, in violation of Title 18,
           United States Code, Section 1343, knowing that said transactions were

           designed in whole and in part to conceal and disguise the nature,
           location, source, ownership, and control of the proceeds of specified
    Case 1:20-cr-00284-WMR-RDC Document 21 Filed 07/28/20 Page 2 of 20




          unlawful activity, and while conducting and attempting to conduct
          such financial transactions, knowing that the property involved in the
          financial transactions represented the proceeds of some form of

          unlawful activity; in violation of Title 18, United States Code, Section
          1956(a)(1)(B)(i); and
       (b) to knowingly engage and attempt to engage in monetary transactions

          by, through, and to a financial institution, affecting interstate and
          foreign commerce, knowing that such transactions involved criminally
          derived property of a value greater than $10,000, such property having

          been derived from a specified unlawful activity, that is, wire fraud, in
         violation of Title 18, United States Code, Section 1343; in violation of

          Title 18, United States Code, Section 1957.

                                    Background

At all times relevant to the Indictment:

   2. The U.S. Department of Labor, Employment and Training Administration
is a federal agency that provides oversight for the Federal-State Unemployment
Insurance Program, which provides unemployment benefits to eligible workers

who are unemployed through no fault of their own as determined under state
law and who meet other state eligibility requirements. Unemployment Insurance

payments, also known as benefits, are intended to provide temporary financial
assistance to eligible workers.




                                           2
    Case 1:20-cr-00284-WMR-RDC Document 21 Filed 07/28/20 Page 3 of 20




   3. The Employment Security Department of Washington State (“ESD”) is the
state agency that oversees the Unemployment Insurance program in Washington

State. Through this agency, unemployment benefits may be issued to
Washington residents who are unemployed because of a nationwide pandemic,
such as the COVID-19 pandemic.

   4. In general, a person seeking unemployment benefits through the ESD
must complete an online application that includes, among other things, the
claimant’s name, date of birth, social security number, and the reason why the

claimant is unemployed. To be eligible for benefits, the claimant must: (1) have
been recently employed in the state of Washington in the past 12 to 18 months
for a minimum of 680 hours; (2) be currently unemployed; (3) be able and
available to work; and (4) be actively seeking suitable full-time employment.

   5. In Washington, unemployment compensation funds are most often issued
in the form of a direct deposit into the claimant’s designated baxilc account or
pre-paid debit card account.

   6. In response to the COVID-19 pandemic, on or about March 27, 2020, the
President signed into law the Coronavirus Aid, Relief, and Economic Security
(“CARES”) Act. The CARES Act provides emergency financial assistance to the

millions of Americans who are suffering from the economic effects caused by the
COVID-19 pandemic.
   7. Section 2102 of the CARES Act creates a new temporary federal program
called Pandemic Unemployment Assistance (“PUA”) that provides up to 39
weeks of unemployment benefits and funding to states for the administration of


                                          3
    Case 1:20-cr-00284-WMR-RDC Document 21 Filed 07/28/20 Page 4 of 20




the program. An individual receiving PUA benefits may also receive a $600
weekly benefit in federal funds under the Federal Pandemic Unemployment

Compensation (“FPUC”) program if he or she is eligible for such compensation
for the week claimed. The CARES Act also includes a provision of temporary
benefits for individuals who have exhausted their entitlement to regular

unemployment benefits, as well as coverage for individuals who are not eligible
for regular benefits, are self-employed, or have limited recent work history.
   8. Company A was an accounting and tax preparation firm located in
Brunswick, Georgia.

   9. Company B was an accounting and tax preparation firm located in Austin,
Texas.
   10. Company C was an accounting and tax preparation firm located in Saint
Augustine, Florida.
   11. BAMIDELE MURAINA was an individual residing in the metro Atlanta

area in the Northern District of Georgia.
   12. GABRIEL MUTAMBO KALEMBO was an individual residing in the metro
Atlanta area in the Northern District of Georgia. On or about October 17, 2018,

KALEMBO incorporated a domestic limited liability company in Georgia called
GK International Group LLC.

                               Mariner and Means

   13. The Defendants, BAMIDELE MURAINA and GABRIEL MUTAMBO
KALEMBO, and conspirators laundered the fraudulent proceeds from false
claims for Unemployment Insurance filed with state agencies and false

                                            4
    Case 1:20-cr-00284-WMR-RDC Document 21 Filed 07/28/20 Page 5 of 20




individual tax returns filed with the Internal Revenue Service (“IRS”) that used
stolen personally identifiable information (“P11”) for the false filings. MURAINA
and KALEMBO worked with conspirators to set up financial accounts for the

deposit of fraudulent proceeds and then depleted the accounts through money
orders, electronic fund transfers, and cash withdrawals.
   14. For the Unemployment Insurance scheme, MURAINA and conspirators
filed fraudulent state unemployment claims via the Internet using stolen P11

belonging to residents, who had not applied for benefits and did not authorize
the use of their P11. Based on those fraudulent applications, state employment
agencies, such as ESD, issued Unemployment Insurance payments to prepaid
debit cards or financial accounts designated in the applications.

   15. For the tax fraud scheme, MURAINA and conspirators filed fraudulent
individual income tax returns via the Internet with the IRS using stolen P11
belonging to individuals, which claimed large tax refunds. Based on those
fraudulent applications, the IRS issued tax refunds and stimulus payments to

prepaid debit cards ~or financial accounts designated in the applications.
   16. In order to conceal the fraudulent nature, source, and control of the
proceeds of the Unemployment Insurance and tax fraud schemes, the

Defendants, BAMIDELE MURAINA and GABRIEL MUTAMBO KALEMBO,
and conspirators set up numerous business bank accounts for the purpose of
receiving funds acquired from criminal activity. The business bank accounts set

up by the Defendants and conspirators were for sham companies that did not
have physical premises, earn legitimate income, or pay wages to employees. The


                                         5
    Case 1:20-cr-00284-WMR-RDC Document 21 Filed 07/28/20 Page 6 of 20




Defendants and conspirators registered the sham companies with the Secretary

of State of Georgia, which allowed them to open business bank accounts for
those companies.
   17. For example, Defendant GABRIEL MUTAMBO KALEMBO opened a JP
Morgan Chase Bank, N.A. (“Chase Bank”) bank account ending in 5911 in the

name of GK International Group LLC, a company he incorporated, for the
purpose of receiving funds acquired from criminal activity.
   18. In addition, KALEMBO recruited two Zambian nationals who traveled to

the United States on tourist visas to incorporate sham corporations in Georgia
and open business bank accounts in the names of those sham corporations. A
Chase Bank debit card ending in 6828 was linked to two business bank accounts,
one of which was an account ending in 1082, created by one of these Zambian

nationals.
   19. When funds obtained through fraud were received into the Defendants’
and conspirators’ personal and business bank accounts, the Defendants and
conspirators quickly depleted those illegally obtained funds through interstate

and foreign wire transfers to other bank accounts, cash or check withdrawals,
debit card transactions, and the purchase of money orders. By doing so, the
Defendants and conspirators attempted to conceal and did conceal the source of

the funds obtained illegally through the Unemployment Insurance and tax fraud
schemes.
   All in violation of Title 18, United States Code, Section 1956(h).




                                          6
    Case 1:20-cr-00284-WMR-RDC Document 21 Filed 07/28/20 Page 7 of 20




                             Counts Two through Twenty
                     (Money Laundering 18 U.S.C. § 1956(a)(1)(B)(i))
                                        —




   20. The Grand Jury re-alleges and incorporates by reference the factual

allegations laid out in Paragraphs 2 through 19 of this Indictment as if fully set

forth herein.

   21. On or about the dates listed in Column A of the table below, in the

Northern District of Georgia, the Defendants, BAMIDELE MURAINA and

GABRIEL MUTAMBO KALEMBO, aided and abetted by each other and others

known and unknown to the Grand Jury, did knowingly conduct and attempt to

conduct financial transactions affecting interstate and foreign commerce, that is,

the transaction identified in Column B purchased with the Chase Bank debit card

ending in 6828 in the amount identified in Column C, which involved the

proceeds of specified unlawful activity, that is, wire fraud, in violation of Title 18,

United States Code, Section 1343, knowing that said transactions were designed

in whole and in part to conceal and disguise the nature, location, source,

ownership, and control of the proceeds of specified unlawful activity, and while

conducting and attempting to conduct such financial transactions, knowing that

the property involved in the financial transactions represented the proceeds of

some form of unlawful activity:
                 A                      B                        C

 Count          Date             Transaction Type            Amount


   2       3/24/2020          Deposit of Money Order          $500.00



                                            7
 Case 1:20-cr-00284-WMR-RDC Document 21 Filed 07/28/20 Page 8 of 20




                         ending x5033
3     3/24/2020      Deposit of Money Order       $500.00
                         ending x5034
4     3/24/2020      Deposit of Money Order       $500.00
                         ending x5035
5     3/24/2020      Deposit of Money Order       $500.00
                         ending x5036
6     3/24/2020      Deposit of Money Order       $500.00
                         ending x5037
7     3/24/2020      Deposit of Money Order       $500.00
                         ending x4065
8     3/26/2020      Deposit of Money Order      $1,000.00
                         ending_x6568
9     3/26/2020      Deposit of Money Order      $1,000.00
                         ending_x6570
10    3/26/2020      Deposit of Money Order      $1,000.00
                         ending x5868
11    3/27/2020      Deposit of Money Order      $1,000.00
          .-             ending x1758
12    3/27/2020      Deposit of Money Order      $1,000.00
                         ending x1760
13    3/27/2020      Deposit of Money Order       $970.00
                         ending x1771
14    3/27/2020      Deposit of Money Order       $950.00
                         ending x9113
15    3/27/2020      beposit of Money Order       $960.00
                         ending x3587
16    3/27/2020      Deposit of Money Order      $1,000.00
                         ending_x3565
17    3/30/2020      Deposit of Money Order       $960.00
                         ending_x2506
18    3/30/2020      Deposit of Money Order      $1,000.00
                         ending x3576
19     4/1/2020      Deposit of Money Order       $960.00
                         ending_x6581


                                  8
    Case 1:20-cr-00284-WMR-RDC Document 21 Filed 07/28/20 Page 9 of 20




   20        4/6/2020          ATM Withdrawal               $3,000.00


   All in violation of Title 18, United States Code, Section 1956(a)(1)(B)(i) and
Section 2.

                    Counts Twenty-One through Twenty-Eight
                          (Wire Fraud 18 U.S.C. § 1343)
                                        —




   22. The Grand Jury re-alleges and incorporates by reference the factual

allegations. laid out in Paragraphs 2 through 19 of this Indictment as if fully set

forth herein.

   23. Beginning on an unknown date, but from at least on or about January 29,

2018, and continuing through at least in or about April 2020, the exact dates

being unknown to the Grand Jury, in the Northern District of Georgia and

elsewhere, the Defendant, BAMIDELE MURAINA, aided and abetted by others

known and unknown to the Grand Jury, knowingly devised and intended to

devise a scheme and artifice to defraud and to obtain money and property by

means of materially false and fraudulent pretenses, representations, promises,

and omissions, and for the purpose of executing and attempting to execute such

scheme and artifice, did with intent to defraud cause the transmission by means

of wire communication in interstate and foreign commerce of certain writings,

signs, signals, pictures, and sounds.




                                            9
   Case 1:20-cr-00284-WMR-RDC Document 21 Filed 07/28/20 Page 10 of 20




                       The Scheme and Artifice to Defraud

   24. The Defendant, BAMIDELE MURAINA, obtained unauthorized access to

tax preparation software accounts held by accounting firms, including Company

A, Company B, and Company C. After gaining unauthorized access to the online

accounts, MURAINA stole P11 belonging to the accounting firms’ clients and

filed fraudulent individual income tax returns in their names with the IRS via the

Internet, resulting in the deposit or attempted deposit of refunds into financial

accounts MURAINA controlled or had access to through intermediaries. For

example, the Defepñant utilized the following maimer and means, among others,

to accomplish the scheme and artifice to defraud in connection with Company A:

         a. Defendant MURAINA hacked into Company A and obtained login

credentials to its account with a North Carolina-based tax preparation software

company, which Company A used to submit tax returns to the IRS.

         b. On or about July 3, 2019, MURAINA used Company A’s login

credentials without authorization to log into the tax preparation software

company and add an unauthorized second user account registered to an email

address he controlled. This second user account permitted hint to submit tax

returns to the IRS that appeared to be submitted on behalf of Company A.

         c. After creating the second user account, MURAINA filed fraudulent

tax returns with the IRS through the Internet using stolen P11 from Company A’s

clients, which claimed sizable tax refunds based on false information provided



                                        10
   Case 1:20-cr-00284-WMR-RDC Document 21 Filed 07/28/20 Page 11 of 20




on the tax return, including fabricated income and tax payment amounts. Based

on those fraudulent tax filings, MURAINA directed or attempted to direct large

IRS payments to financial accounts he designated on the tax returns.

                   Execution of the Scheme and Artifice to Defraud

   25. On or about the dates listed in Column A of the table below, in the

Northern District of Georgia and elsewhere, the Defendant, BAMIDELE

MURAINA, having knowingly devised and intended to devise the

aforementioned scheme and artifice to defraud and to obtain money and

property by means of materially false and fraudulent pretenses, representations,

promises, and omissions, did with intent to defraud cause the transmission by

means of wire communication in interstate and foreign commerce of certain

writings, signs, signals, pictures, and sounds, that is, the transmission of a

fraudulent individual income tax return to the IRS via the Internet in the name of

the individuals whose thitials are specified in Column B, who were clients of the

tax preparation firm specified in Column C, claiming a tax refund in the amount

identified in Column D, for the purpose of executing and attempting to execute

such scheme and artifice to defraud:
               A              B                 C                    D

 Count       Date         Individual      Tax Prep Firm       Refund Amount
   21     1/29/2018      M.M. & V.M.       Company B              $9,295.00
   22     2/19/2020       T.C. & S.C.      Company A             $14,476.00
   23     2/23/2020          C.P.          Company C              $8,436.00



                                         11
   Case 1:20-cr-00284-WMR-RDC Document 21 Filed 07/28/20 Page 12 of 20




   24        2/23/2020   S.T. & MT.        Company C             $8,457.00
   25        2/29/2020   L.P. & M.P.       Company C             $9,836.00
   26        3/21/2020      S.A.           Company A             $9,755.00
   27        3/21/2020   R.K. & A.K.       Company A             $8,814.00
   28        3/21/2020     C.Ha.           Company A             $8,829.00

   All in violation of Title 18, United States Code, Sections 1343, 1349, and

Section 2.

                     Counts Twenty-Nine through Thirty-Four
                          (Wire Fraud —18 U.S.C. § 1343)

   26. The Grand Jury re-alleges and incorporates by reference the factual

allegations laid out in Paragraphs 2 through 19 of this Indictment as if fully set

forth herein.

   27. Beginning on an unknown date, but from at least on or about May 9, 2020,

and continuing through at least on or about May 16, 2020, the exact dates being

unknown to the Grand Jury, in the Northern District of Georgia and elsewhere,

the Defendant, BAMIDELE MURAINA, aided and abetted by others known and

unknown to the Grand Jury, knowingly devised and intended to devise a scheme

and artifice to defraud and to obtain money and property by means of materially

false and fraudulent pretenses, representations, promises, and omissions, and for

the purpose of executing and attempting to execute such scheme and artifice, did

with intent to defraud cause the transmission by means of wire communication

in interstate and foreign commerce of certain writings, signs, signals, pictures,

and sounds.


                                         12
   Case 1:20-cr-00284-WMR-RDC Document 21 Filed 07/28/20 Page 13 of 20




                        The Scheme and Artifice to Defraud

   28. The Defendant, BAMIDELE MURAINA, used stolen PIT belonging to

Washington residents without their knowledge or authorization to submit false

claims for Unemployment Insurance with ESD in their names via the Internet.

Based on the submission of these false claims, ESD issued payments for

Unemployment Insurance to financial accounts, which MURAINA could access

through intermediaries, that had been designated by MURAINA on the

fraudulent applications.

                 Execution of the Scheme and Artifice to Defraud

   29. On or about the dates listed in Column A of the table below, in the

Northern District of Georgia and elsewhere, the Defendant, BAMIDELE

MURAINA, having knowingly devised and intended to devise the

aforementioned scheme and artifice to defraud and to obtain money and

property by means of materially false and fraudulent pretenses, representations,

promises, and omissions, did with intent to defraud cause the transmission by

means of wire communication in interstate and foreign commerce of certain

writings, signs, signals, pictures, and sounds, that is, the transmission of

fraudulent Unemployment Insurance claims to the ESD via the Internet in the

name of the individuals whose initials are specified in Column B, resulting in the

payment of unemployment benefits in the amounts identified in Column C to the




                                         13
   Case 1:20-cr-00284-WMR-RDC Document 21 Filed 07/28/20 Page 14 of 20




bank account listed in Column D, for the purpose of executing and attempting to

execute such scheme and artifice to defraud:
               A               B                 C                D

 Count        Date        Individual       Benefit Paid     Bank Account
   29      5/9/2020          P.1-I.         $9,920.00     Chase Bank account
                                                            ending in 1082
   30      5/11/2020         A.B.           $9,920.00     Chase Bank account
                                                            ending in 1082
   31      5/11/2020         M.L.           $5,104.00     Chase Bank account
                                                            ending in 1082
   32      5/11/2020         C.Hi.          $9,920.00     Chase Bank account
                                                            ending in 1082
   33      5/11/2020         CC.            $9,920.00     Chase Bank account
                                                            ending in 1082
   34      5/11/2020         1.0.           $9,920.00     Chase Bank account
                                                            ending in 1082

   All in violation of Title 18, United States Code, Section 1343 and Section 2.

                     Counts Thirty-Five through Thirty-Eight
                   (Theft of Government Funds -18 U.S.C. § 641)

   30. The Grand Jury re-alleges and incorporates by reference the factual

allegations laid out in Paragraphs 2 through 19 and 24 through 25 of this

Indictment as if fully set forth herein.

   31. On or about the dates listed in Coluirin A of the table below, in the

Northern District of Georgia and elsewhere, the Defendant, BAMIDELE

MURAINA, aided and abetted by others known and unknown to the Grand

Jury, did embezzle, steal, purloin, and knowingly convert to his own use and the

use of another money of the United States, namely, funds, in the amounts listed



                                            14
   Case 1:20-cr-00284-WMR-RDC Document 21 Filed 07/28/20 Page 15 of 20




below in Column C, administered by the Department of the Treasury in the form

of federal tax refunds in the names of the individuals whose initials are listed in

Column B, which were deposited into the bank accounts listed in Column D,

which funds Defendant was not entitled to receive::
               A              B                 C                 D

 Count        Date        Individual    Refund Amount       Bank Account
   35      1/29/2018       M.M. &          $9,295.00     Civista Bank account
                            V.M.                            ending in 6923
   36      2/23/2020         C.P.          $8,436.00     Chase Bank account
                                                            ending in 0771
   37      3/21/2020         S.A.          $9,755.00     Chase Bank account
                                                            ending in 1082
   38      3/21/2020     R.K. & A.K.       $8,814.00~    Chase Bank account
                                                            ending in 1082
   All in violation of Title 18, United States Code, Section 641 and Section 2.

                      Counts Thirty-Nine through Fifty-Two
                   (Aggravated Identity Theft -18 U.S.C. § 1028A)

   32. The Grand Jury re-alleges and incorporates by reference the factual

allegations laid out in Paragraphs 2 through 19, 24 through 25, and 28 through 31

of this Indictment as if fully set forth herein.

   33. On or about the dates listed in Column A of the table below, in the

Northern District of Georgia and elsewhere, the Defendant, BAMIDELE

MURAINA, aided and abetted by others known and unknown to the Grand

Jury, did knowingly transfer, possess, and use, without lawful authority, a

means of identification of another person, that is, the name, social security



                                           15
   Case 1:20-cr-00284-WMR-RDC Document 21 Filed 07/28/20 Page 16 of 20




number, and date of birth of the persons whose initials are specified in Column

B, during and in relation to the commission of the felony offense of wire fraud in

violation of Title 18, United States Code, Section 1343, and theft of government

funds in violation of Title 18, United States Code, Section 641, as set forth in the

corresponding counts identified in Column C:
               A                  B                   C

 Count       Date           Individual          Felony Count
   39     1/29/2018        M.M. & V.M.            21 and 35
   40     2/19/2020         T.C. & S.C.              22
   41     2/23/2020             C.P.              23and36
   42,    2/23/2020         S.T. & M.T.              24
   43     2/29/2020        L.P. & M.P.               25
   44     3/21/2020             S.A.              26 and 37
   45     3/21/2020        R.K. & A.K.            27 and 38
   46     3/21/2020             C.Ha.                28
   47      5/9/2020             P.H.                 29
   48     5/11/2020             A.B.                 30
   49     5/11/2020             M.L.                 31
   50     5/11/2020             Cd-li.               32
   51     5/11/2020             C.C.                 33
   52     5/11/2020             1.0.                 34

   All in violation of Title 18, United States Code, Section 1028A and Section 2.

                                 Forfeiture Provision

   34. Upon conviction of one or more of the offenses in Counts One through
                            1




Twenty of this Indictment, the Defendants, BAMIL)ELE MURAINA and GABRIEL


                                          16
   Case 1:20-cr-00284-WMR-RDC Document 21 Filed 07/28/20 Page 17 of 20




MUTAMBO KALEMBO, shall forfeit to the United States, pursuant to Title 18,
United States Code, Section 982(a)(1), any and all property, real or personal,
involved in such offense(s), and any property traceable to such property,
including, but not limited to, the following:

      (a) MONEY JUDGMENT: A sum of money in United States currency
         representing the total amount of money involved in each offense for
         which the Defendant is convicted.

      (b) CURRENCY:
             a. $3,600.00 in United States currency seized onor about July 8,2020.
             b. 500 British Pounds seized on.or about July 8, 2020.
      (c) PERSONAL PROPERTY:

             a. Two (2) new iPhone 11 seized on or about July 8, 2020.
             b. Five (5) new iPhone 11 Pro seized on or about July 8, 2020.
             c. One (1) diamond Rolex Watch, serial number 5854308 seized on or
                about July 8, 2020.

             d. One (1) diamond heart pendant seized on or about July 8, 2020.
             e. Four (4) $1,000.00 United States Postal Service Money Orders
                seized on or about July 8, 2020.

   35. Upon conviction of the offense alleged in Counts Twenty-One through

Thirty-Four of this Indictment, the Defendant, BAMIDELE MURAINA, shall

forfeit to the United States, pursuant to Title 18, United States Code, Section

982(a)(2)(A), any and all property constituting, or derived from, proceeds




                                         17
   Case 1:20-cr-00284-WMR-RDC Document 21 Filed 07/28/20 Page 18 of 20




obtained directly or indirectly as a result of the offense, including, but not limited

to, the following:

      (a) MONEY JUDGMENT: A sum of money in United States currency,

          representing the total amount of money involved in each offense for
          which the Defendant is convicted.
      (b) CURRENCY:

             a. $3,600.00 in United States currency seized on or about July 8, 2020.
             b. 500 British Pounds seized on or about July 8, 2020.
      (c) PERSONAL PROPERTY:

             a. Two (2) new iPhone 11 seized on or about July 8, 2020.
             b. Five (5) new il’hone 11 Pro seized on or about July 8, 2020.
             c. One (1) diamond Rolex Watch, serial number 5854308 seized on or
                about July 8, 2020.

             d. One (1) diamond heart pendant seized on or about July 8, 2020.
             e. Four (4) $1,000.00 United States Postal Service Money Orders
                seized on or about July 8, 2020.

   36. Upon conviction of the offense alleged in Counts Thirty-Five through

Thirty-Eight of this Indictment, the Defendant, BAMIDELE MURAINA, shall

forfeit to the United States, pursuant to Tifle 18, United States Code, Section

981(a)(1)(C) and Title 28, United States Code, Section 2461(c), any and all

property, real or personal, constituting or derived from proceeds traceable to the

offense, including, but not limited to, the following:


                                         18
    Case 1:20-cr-00284-WMR-RDC Document 21 Filed 07/28/20 Page 19 of 20




       (a) MONEY JUDGMENT: A sum of money in United States currency,
          representing the total amount of money involved in each offense for

          which the Defendant is convicted.
       (b) CURRENCY:
                 a. $3,600.00 in United States currency seized on or about July 8,2020.

                 b. 500 British Pounds seized on or about July 8, 2020.
       (c) PERSONAL PROPERTY
                 a. Two (2) new iPhone 11 seized on or about July 8, 2020.

                 b. Five (5) new iPhone 11 Pro seized on or about July 8, 2020.
                 c. One (1) diamond Rolex Watch, serial number 5854308 seized on or
                    about July 8, 2020.
                 d. One (1) diamond heart pendant seized on or about July 8, 2020.

                 e. Four (4) $1,000.00 United States Postal Service Money Orders
                    seized on or about July 8, 2020.
   37. If, as a result of any act or omission of the Defendant, any property subject

to forfeiture:
       a. cannot be located upon the exercise of due diligence;
       b. has been transferred or sold to, or deposited with, a third person;

       c. has been placed beyond the jurisdiction of the Court;
       d. has been substantially diminished in value; or
       e. has been commingled with other property which cannot be subdivided
          without undue complexity or difficulty,




                                             19
   Case 1:20-cr-00284-WMR-RDC Document 21 Filed 07/28/20 Page 20 of 20




it is the intent of the United States, pursuant to Title 21, United States Code,
Section 853(p), as incorporated by Title 18, United States Code, Section 982(b)(1)
and Title 28, United States Code, Section 2461(c), to seek forfeiture of any other
property of said Defendant up to the value of the forfeitable property described
above.                                                -




                                           A              17L. ~-tI                BILL

                                                  /%‘~
                                                ~Z FORE~ERSON
BYUNG J. PAK
 United States Attorney



NATHAN P. KITCHENS
 Assistant United States Attorney
Georgia Bar No. 263930




SARAH F. KLAPMAN
 Assistant United States Attorney
Georgia Bar No. 437221

600 U.S. Courthouse
75 Ted Turner Drive SW
Atlanta, GA 30303
404-581-6000; Fax: 404-581-6181




                                         20
